Case 5:21-cv-00032-TBR-LLK Document 10 Filed 05/06/21 Page 1 of 2 PageID #: 33




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                           CIVIL ACTION NO. 5:21‐CV‐32‐TBR

KARA PETTERSON                                                                  PLAINTIFF

V.                                 SCHEDULING ORDER

EASTER SEALS WEST KENTUCKY, INC.                                              DEFENDANT


        A telephonic scheduling conference was held on April 26, 2021.

        APPEARING BY PHONE:
        For the Plaintiff:         D. Wes Sullenger
        For the Defendant:         James R. Coltharp, Jr.


        IT IS ORDERED:

        (1) Disclosures pursuant to Fed.R.Civ.P. 26 (a)(1) shall be completed by May 10,
2021.

       (2)   No later than June 10, 2021 the parties shall file all motions to amend
pleadings.

        (3) Identify experts in compliance with Fed.R.Civ.P.26(a)(2):
              By plaintiff(s):     October 30, 2021
              By defendant(s):     December 30, 2021

        (4) No later than June 30, 2022 the parties shall complete all fact discovery. No
later than August 30, 2022 the parties shall complete all discovery. Pursuant to 28
U.S.C. § 636(b)(l)(A) this matter is referred to Magistrate Judge Lanny King for ruling
on all discovery motions. No discovery motion may be filed without having a joint
telephonic conference with the Judge arranged through his office (270-415-6470).

      (5) A telephonic status conference is set on June 30, 2022 at 9:00 a.m. Central.
The Court shall place the call to counsel.

       (6) No later than October 30, 2022 counsel for the parties shall file all dispositive
motions and any motions objecting to the admissibility of expert witness testimony under
Fed.R.Evid. 702 and Daubert v. Merrell Dow Pharmaceutical, Inc., 509 U.S. 579(1993),
Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999). The party filing the last pleading in
response to such motions shall notify the Court by email to his case manager
Kelly_P_Harris@kywd.uscourts.gov, with copies to opposing counsel, that the motions are
ripe for decision.
Case 5:21-cv-00032-TBR-LLK Document 10 Filed 05/06/21 Page 2 of 2 PageID #: 34




       (7) The action is scheduled for a telephonic final pretrial conference on
January 20, 2023 at 9:00 a.m. Central Time. The conference will be held telephonically,
with the Court placing the call to counsel. Attorneys who will be trying the case shall be
available with full settlement authority.

        (8) At least 28 days before the pretrial conference counsel shall:
               a)     Fully comply with Fed.R.Civ. Proc. 26(a)(3)(A) as it applies to
witnesses and exhibit list production.
               b)     Produce to opposing counsel, all exhibits and charts, marked for
identification, which will be used at trial.
                        c)        Any objection to witnesses or exhibits must be filed within
7 days.
               d)     File all motions in limine. Any response to a motion in limine must
be filed within 7 days.
               e)     File a pretrial brief containing a succinct statement of the facts of the
case, the questions of facts and questions of law with citations.
               f)     Submit agreed proposed jury instructions. If the parties cannot
agree, counsel shall submit proposed instructions with supporting authority.
               g)     Submit proposed jury voir dire questions. The Court shall conduct
voir dire.
               h)     Designate portions of depositions to be used at trial. Opposing
counsel shall have 7 days thereafter to make additional designations.
        In the absence of good cause shown, no witness shall be permitted to testify and no
exhibit or testimony shall be admitted into evidence, except upon compliance with the
conditions of this order.
        Any exhibit or chart so submitted and marked for filing at trial shall be admitted
into evidence if otherwise probative, unless written objections are filed, as set forth in this
order.

       (9) The action is assigned for trial by jury on the 6th day of February, 2023 at
9:00 a.m. Counsel shall appear in chambers at 8:30 a.m.

       (10) At the commencement of trial, counsel shall furnish to the official court
reporter a list of pre-marked exhibits intended for use at the trial.




cc:    Counsel
       Magistrate Judge Lanny King
       Case Manager
P/15                                                      May 6, 2021
